CANTY, J.
I concur in the result arrived at in the first division of the foregoing opinion on the ground that jurisdiction to enter the judgment is presumed, that the burden was on defendant to show affirmatively that no summons was ever served on it and it has failed to show it, and even if no affidavit of no answer was ever filed, it is an irregularity which counts for nothing after judgment is entered. It is not claimed that any answer was ever served or attempted to be served. I concur in the rest of the opinion.